Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the reply filed on 1/25/2022, wherein claims 1-3 and 6-8 were amended. Claims 1-12 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson (US 8,292,077).
Regarding claim 1, Anderson discloses a container (See Fig. 1) capable of supporting a workpiece comprising: a door (at 104) and a shell (at 102), the shell capable of coupling with the door to define an isolated environment; a workpiece support (152 – See Fig. 3a) secured to the door, the workpiece support including a support post capable of supporting a workpiece, the support post including: a first sloping wall (upper-most portion of 152 – See Fig. 3a labeled below) forming a first angle (A1 labeled in Fig. 3a below) relative to vertical; and a second sloping wall (See Fig. 3a labeled below) at a bottom of the first sloping wall, the second sloping wall capable of supporting a workpiece, the second sloping wall forming a second angle (A2 labeled in Fig. 3a below) relative to horizontal, wherein horizonal is defined 

    PNG
    media_image1.png
    738
    1032
    media_image1.png
    Greyscale

Regarding claim 2, Anderson discloses the first sloping wall is about 45 degrees or less.
Regarding claim 3, Anderson discloses the second sloping wall is greater than at or about 0 degrees and at or about 15 degrees or less.
Regarding claim 4, Anderson discloses one or more of the first sloping wall and the second sloping wall includes a curved, non-planar surface (curved side surfaces – See Fig. 3a labeled above).
Regarding claim 5, Anderson discloses the first sloping wall is adjoined to the second sloping wall.
Regarding claim 6, Anderson discloses container (See Fig. 1) capable of supporting a workpiece comprising: a door (at 104 in Fig. 1) having a horizonal surface (at 138); a shell (at 102) capable of 
Regarding claim 7, Anderson discloses the first sloping wall is about 45 degrees or less.
Regarding claim 8, Anderson discloses the second sloping wall is greater than at or about 0 degrees and at or about 15 degrees or less.
Regarding claim 9, Anderson discloses wherein in a seated state, the pair of second sloping walls is capable of engaging a workpiece at a lower edge of a chamfer around a lower edge of the workpiece (depending on the shape/size of the workpiece).
Regarding claim 10, Anderson discloses wherein in an unseated state, the pair of first sloping walls is oriented such that it can have an incidental contact with a workpiece is disposed at an upper edge of a chamfer around a lower edge of the workpiece (depending on the shape/size of the workpiece).
Regarding claim 11, Anderson discloses one or more of the first sloping wall and the second sloping wall includes a curved, non-planar surface (curved side surfaces – See Fig. 3a labeled above).
Regarding claim 12, Anderson discloses the first sloping wall is adjoined to the second sloping wall.
Response to Arguments
In view of Applicant's amendment, the search has been updated, and new prior art has been identified and applied. Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735